Citation Nr: 0126789	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  95-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability other than hypertension.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for hearing loss in the 
left ear.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to a compensable initial rating for arthritis 
of the right shoulder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had service from March 1977 to May 1994, plus two 
years and 10 months of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  The veteran's initial claim was filed in June 1994.  A 
June 1995 rating decision denied service connection for a 
cardiovascular disability other than hypertension, bilateral 
hearing loss, a bilateral knee disability and arthritis of 
the right shoulder.  

A February 1998 Board decision granted service connection for 
arthritis of the right shoulder and remanded the veteran's 
claims for service connection for a cardiovascular disability 
other than hypertension, bilateral hearing loss, and a 
bilateral knee disability to the RO for further development, 
to include VA examinations.  The examiners were to address 
specific questions outlined by the Board in its remand.  A 
March 1998 RO decision assigned a noncompensable initial 
rating for the veteran's arthritis of the right shoulder.  
The veteran appealed that initial rating.

A March 2001 Board decision remanded the four issues 
presently before the Board to the RO for further development.  
The Board noted that the VA examinations conducted after the 
initial remand in February 1998 did not answer all the 
questions set forth by the Board, and the March 2001 remand 
instructed the RO to schedule new examinations for the 
veteran.  The veteran failed to report for the examinations 
which were scheduled for May 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The veteran has been diagnosed with an enlarged left 
ventricle of the heart secondary to his service-connected 
hypertension.

3.  The veteran does not currently have hearing loss in the 
right ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test of less than 94 percent.

4.  The veteran has hearing loss in the left ear which began 
during service and has resulted in a speech recognition score 
using the Maryland CNC Test of less than 94 percent in the 
left ear.

5.  A chronic knee disorder was not present during service, 
arthritis of the knees was not manifest within a year after 
separation from service, and there is no evidence of record 
relating the onset of the veteran's current bilateral knee 
disability to service.

6.  The veteran's arthritis in the right shoulder has 
resulted in limitation of motion of the veteran's shoulder 
joint.



CONCLUSIONS OF LAW

1.  An enlarged left ventricle was proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a) (2000).

2.  A right ear hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.385 (2000).

3.  Hearing loss in the left ear was incurred in service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.385 (2000).

4.  A bilateral knee disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

5.  The criteria for an initial disability rating of 10 
percent for arthritis of the right shoulder are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the cases 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.  In addition, the Board remanded the claims to 
the RO for review and re-adjudication under the VCAA.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's VA outpatient 
treatment records, VA examination reports for exams conducted 
in 1994 and 1998, the veteran's service medical records, and 
the veteran's statements and testimony before a hearing 
officer at a hearing held at the RO in June 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to service-connection for a cardiovascular 
disability other than hypertension; service-connection for 
bilateral hearing loss; service-connection for a bilateral 
knee disability and an initial compensable rating for 
arthritis of the right shoulder.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Service Connection for A Cardiovascular Disability
Other Than Hypertension

A.  Factual Background

There were no heart problems noted during the veteran's 
enlistment exam, which was conducted in May 1974.  In 
September 1981, a chest x-ray was normal.  Another chest x-
ray in January 1982 was also normal.  

In July 1982 the veteran reported for treatment for chest 
pain in his left side.  The veteran indicated he had been 
experiencing the pain for three days and it got worse when he 
was laying down.  He reported that the pain was also present 
during stressful physical activity.  At that time there was 
no history of cardiac illness.  The physician noted 
tenderness in the body wall at the level of the fifth rib.  
At the time the physician detected a very faint heart murmur.  
The x-ray report indicated that there was no significant 
abnormality.  The physician diagnosed chest wall pain.

The service medical records further show that in April 1983 
the veteran was given a routine cardiac examination.  The x-
rays and exam indicate that the veteran's heart was within 
normal limits.  In September 1984 he complained of a sore 
spot on his chest just below the left nipple.  He indicated 
at the exam that he had experienced similar problems two 
years before.  He was diagnosed with chest wall pain.

In June 1987, the veteran was evaluated for a heart murmur 
that he reportedly had since 1980.  He indicated that he 
experienced chest pain from time to time.  A radiology report 
indicated that the heart was normal in size and contour.  An 
echocardiographic report, dated July 1987, indicated that the 
veteran's heart was normal at that time.

In June 1988, the veteran was evaluated for cardiovascular 
risk factors.  The veteran gave a history of recurrent chest 
pain on his left side.  The physician's impression was 
atypical chest pain.

An exam conducted in October 1988 indicated that there was no 
evidence of coronary artery disease.  In December 1988, the 
veteran complained of chest pains on the left side.  He 
indicated that the pain was constant and it hurt when he 
moved his left arm or breathed.  He told the physician that 
he had experienced this pain before, but previous physicians 
could not find anything wrong.  The physician diagnosed 
possible musculoskeletal chest pain.

In March 1989, the veteran was given an EKG.  The results 
were normal.  In July 1989, the veteran was seen because of 
his heart murmur and chest pain.  The report notes that the 
veteran's heart murmur was detected in 1981.  Upon 
examination, no disease was found.

The veteran's service retirement examination, conducted in 
December 1993, indicated that the veteran had borderline left 
ventricular hypertrophy, but was otherwise unremarkable.  The 
veteran had normal systolic and diastolic function.

A VA medical examination was conducted in September 1994.  
The veteran reported that cardiomegaly was found on his 
retirement exam.  The examiner noted that a May 1993 chest x-
ray did not document cardiomegaly.  The veteran also reported 
a history of chest pain to the examiner.  On examination, the 
veteran had a regular heart rate and rhythm.  The examiner 
noted a soft systolic murmur.  The examiner stated in his 
assessment that there was a questionable history of 
cardiomegaly.

In February 1998, the Board remanded the veteran's claim for 
service connection for a cardiovascular disease, other than 
hypertension, to the RO for further development.  A VA 
cardiac examination was requested.  The Board instructed the 
examiner to explain the significance of any clinical 
abnormalities such as a murmur or left ventricular 
hypertrophy.  In particular, the examiner was asked to state 
whether a disease or disability was present.

Another VA medical examination was conducted in April 1998.  
The veteran reported experiencing chest pains, which 
sometimes lasted for several days.  On examination, the heart 
was minimally enlarged both to the left and the right by 
percussion.  The veteran was diagnosed with essential 
hypertension and general arteriosclerosis with possible 
coronary insufficiency.

An addendum to the April 1998 report was dictated in December 
1998.  A chest ray indicated a slightly enlarged heart and 
elevated blood pressure.  The heart enlargement was supported 
by an EKG done in May 1998.  The examiner indicated that the 
symptoms go along with hypertension as diagnosed.  There were 
no signs of serious heart condition and the enlarged left 
ventricle goes along with hypertension as found.  The 
examiner recommended that a cardiologist see the veteran.

A hearing was conducted at the RO before a hearing officer in 
April 2000.  The veteran testified that his heart murmur was 
diagnosed in 1982.  He indicated that he had an enlarged 
heart and had suffered from periodic chest pains.  He stated 
that his symptoms were controlled with his hypertension 
medication.

The Board remanded this issue to the RO in March 2001.  The 
Board requested a VA cardiovascular exam as recommended in 
the addendum April 1998 VA examination report.  The Board 
instructed the RO to inform the examiner that the veteran was 
seeking service-connection for a cardiovascular disability 
other than hypertension.  The examiner was instructed to give 
an opinion as to whether there was objective evidence of any 
chronic cardiovascular disability and render his or her 
opinion as to whether such a condition was at least as likely 
as not to be related to service.

The veteran was scheduled for a cardiovascular exam in May 
2001.  The exam was canceled because the veteran failed to 
report.  The veteran was sent an SSOC in June 2001 indicating 
that his claim remained denied due to his failure to report 
for his examination.

B.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  If a chronic 
disorder, such as cardiovascular disease and hypertension, is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder. See Allen 
v. Brown, 7 Vet. App. 439 (1995).  The Board notes that the 
veteran has previously established service connection for 
hypertension.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C.  Analysis

The veteran was seen multiple times in service for chest 
pains.  However, the treating physicians were unable to 
diagnose a definitive condition.  The diagnosis in several 
treatment notes indicates that the veteran's chest pains were 
musculoskeletal in origin.

Significantly, left ventricular hypertrophy was noted in his 
retirement exam.  Although the September 1994 VA examination 
report indicated that the examiner did not see evidence of 
hypertrophy in a May 1993 chest x-ray, the April 1998 VA 
examination diagnosed the veteran with an enlarged left 
ventricle.  The examiner noted that an enlarged left 
ventricle was consistent with the veteran's diagnosed 
hypertension.  This diagnosis was supported by the May 1998 
EKG exam.  The examiner dictated an addendum to the April 
1998 report indicating that the veteran's enlarged left 
ventricle goes with the veteran's diagnosis of hypertension.  
Based on the foregoing evidence, the Board finds that the 
veteran's enlarged left ventricle of the heart was caused or 
aggravated by a service-connected disability.  Accordingly, 
the Board concludes that service connection may be granted 
for the veteran's enlarged left ventricle which was 
proximately due to or the result of a service-connected 
disability.

III.  Service Connection for Hearing Loss
 Of The Right And Left Ears

A.  Factual Background

The veteran's pure tone thresholds at his enlistment exam 
were as follows:

 

The audiology exams conducted throughout the veteran's 
military service indicate that he suffered from chronic 
hearing loss due to constant exposure to noise from 
generators.  The results of his audiograms fluctuated 
throughout service.  In October 1980, the veteran was 
diagnosed with probable low frequency hearing loss.  In 
October 1986, the diagnosis of low frequency hearing loss was 
made again.  In November 1986, the veteran was diagnosed with 
bilateral hearing loss.  In July 1987, the veteran's hearing 
was re-evaluated.  The physician noted that there was a 
slight progression in his hearing loss at low frequencies.

The veteran's pure tone thresholds at his retirement exam 
were as follows:

 

VA audiology exams indicate some improvement in the veteran's 
hearing after service, however, it did not completely recover 
to the levels recorded at the veteran's enlistment exam.

At an April 1998 VA audiology exam the veteran's pure tone 
thresholds were as follows:

 

His speech recognition thresholds using the Maryland CNC Test 
were 96% in the right ear and 92% in the left ear.

In March 2001, the Board issued a remand of this claim.  The 
Board requested a report from the VA audiologist who examined 
the veteran in April 1998.  The report was to comment on 
specific differences between the hearing loss levels recorded 
during service and those recorded more recently in the VA 
examinations.  The audiologist was to conduct another 
audiology exam if necessary for clarification purposes.  No 
addendum to the April 1998 report was added to the file.  A 
VA audiology exam was scheduled for May 2001, but the veteran 
failed to report for the exam.

B.  Criteria

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).

C.  Analysis

The veteran's service medical records indicate that he 
developed chronic hearing loss while in service.  His hearing 
loss can be traced through multiple audiology exams beginning 
in 1980 through to the veteran's retirement in 1994.  
Multiple notes in the veteran's service medical records 
indicate he was diagnosed with progressive low frequency 
hearing loss.  The Board concludes that there is sufficient 
evidence on the record to indicate that the veteran's hearing 
loss was incurred in or aggravated by service.

However, there is no evidence that the veteran currently has 
hearing loss in the right ear that rises to the level of a 
disability under 38 C.F.R. § 3.385.  The veteran's most 
recent audiology exam does not indicate that there is either 
an auditory threshold of 40 decibels or greater at any 
frequency or an auditory threshold of 26 decibels or greater 
in at least three of the frequencies in either ear.  The 
speech recognition score in the right ear is 96 percent.  
Therefore, the Board finds that the veteran's hearing loss in 
the right ear does not qualify as a current disability for 
which service connection may be granted.

Regarding the left ear, the Board notes that the speech 
recognition score in the left ear is 92 percent, which 
reflects hearing loss severity which exceeds the required 
level under 38 C.F.R. § 3.385.  Accordingly, the Board 
concludes that hearing loss in the left ear was incurred in 
service.  In light of the lack of evidence of current hearing 
loss disability in the right ear, and the Board's allowance 
of service-connection for hearing loss of the left ear, the 
Board concludes that the lack of a nexus opinion addendum to 
the April 1998 audiology report does not prejudice the 
veteran's claim.

IV.  Service Connection for Bilateral Knee Disability

A.  Factual Background

The veteran's service medical records show that he was seen 
in September 1982 for pes planus and weakness in the knees.  
The treating physician's impression was unstable knees due to 
pes planus.  In October 1982 he was seen again for knee pain.  
The physician indicated that the veteran's increased knee 
pain was due to improper arch supports for the veteran's pes 
planus.

In November 1984, the veteran was given a permanent profile 
due to chronic knee-cap pain.  His limitations were as 
follows:  no crawling; no jumping; no standing over 30 
minutes without 5 minutes rest; no repetitive squatting; he 
was permitted to run at own pace and distance; and he was 
expected to pass the semi-annual PT test using an alternative 
aerobic event.  Service medical records dated between 
September 1985 and April 1986 show that the veteran underwent 
physical therapy for his knees.

In October 1988, an orthopedic exam was requested to evaluate 
the veteran's permanent profile.  The report indicated that 
the X-rays of the knee joints were within normal limits.  The 
impression was rpps [retro-patellar pain syndrome].  

The report of a medical history given by the veteran in 
December 1993 for the purpose of his separation from service 
shows that he stated that he did not know if he had a history 
of a trick or locked knee.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the lower extremities was normal.  

The report of a general medical examination conducted by the 
VA in September 1994 shows that the veteran reported having 
knee pain.  On examination, there was a full range of motion 
of the knees with no crepitus to palpation.  The diagnoses 
included probable DJD of the knees.  X-rays taken later in 
September were interpreted as being normal.  

A September 1994 VA joint exam indicated that the veteran's 
knees were intermittently symptomatic.  There were no 
functional limitations noted.  The examiner only examined the 
right knee at the time.  The report indicated that the right 
knee had 0 to 140 degrees of range of motion without any pain 
on motion.  There was no redness, heat, swelling, tenderness 
or instability noted in the knee.  The examiner noted that 
the knee was intermittently symptomatic, but within normal 
limits during the exam.

The April 1998 VA joint exam was conducted on both knees.  On 
examination the veteran's right knee flexion was 128 degrees 
and left was 130 degrees.  Extension was 0 degrees in both 
knees.  The veteran was diagnosed with degenerative joint 
disease with minimal loss of function due to pain.

In April 2000, the veteran testified at a hearing held at the 
RO before a hearing officer that his knees give away when he 
does a lot of climbing.  He stated that this has been a 
recurring problem since service.

The March 2001 Board remand instructed the RO to schedule a 
VA examination for the veteran's knees.  The examiner was to 
state whether there was objective evidence of a chronic 
disability and if it was at least as likely as not that any 
such chronic disability was causally related to service.  A 
VA examination was scheduled for May 2001.  Significantly, 
however, the veteran failed to report.

C.  Analysis

Although the Board has carefully reviewed the evidence that 
is of record, the Board finds that the evidence does not 
provide sufficient evidence with which to grant service 
connection for a bilateral knee disability.  There is 
evidence in the record that indicates that the veteran 
experienced symptoms with his knees while in service.  
Several treatment notes in the veteran's service medical 
records attribute the veteran's knee pain to his pes planus.  
Significantly, the veteran's knees were normal on separation 
from service.  Therefore, the Board finds that a chronic 
disorder such as arthritis of the knees was not present in 
service.

The Board further finds that degenerative arthritis of the 
knees was not manifest within a year after separation from 
service.  Although the VA general medical examination in 
September 1994 included a diagnosis of probable degenerative 
joint disease of the knees, this was apparently based solely 
on the veteran's complaints of knee pain and was not 
supported by any objective findings on examination.  There 
was no indication of a disease or injury in the knees in the 
subsequent September 1994 orthopedic VA exam.  The orthopedic  
examination noted that the veteran had right knee complaints 
- intermittently symptomatic - but they were within normal 
limits on that day's examination.  The diagnoses did not 
include a specific knee disorder.  This was supported by the 
X-rays of the veteran's knees which were taken at that time 
which show that the knees were normal other than a bipartite 
patella.  

The April 1998 VA examination diagnosed the veteran with 
degenerative joint disease of the knees with minimal loss of 
function.  However, that exam does not state whether the 
veteran's current knee disorder was incurred in or aggravated 
by service or whether the veteran's condition can be 
attributed to his pes planus for which he is currently 
service-connected.

The Board determined in March 2001 that a remand was required 
in order to determine if it was at least as likely as not 
that any current chronic disability of the knees (such as the 
one found on the April 1998 examination) was causally related 
to service.  The veteran failed to report for the exam and 
did not provide any explanation as to the cause of his 
failure to appear for the scheduled examination.

The Court has stated that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. 
§ 3.326(a) (2000).  Relevant regulatory authority provides 
that when entitlement to a benefit cannot be established 
without a current VA examination, and a veteran fails to 
appear for the examination without good cause, the claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655 (2000).  The Board finds that there is no 
evidence of a nexus between any current knee disability and 
the veteran's service or his service-connected pes planus.  
The veteran's own testimony that his current knee complaints 
are due to a disability incurred in service is not sufficient 
to support the claim.  The Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
veteran's claim for a bilateral knee disability must be 
denied.





V.  Entitlement to a Compensable Initial Rating for
Arthritis of the Right Shoulder

A.  Factual Background

The veteran's service medical records show that he was 
treated on several occasions for complaints of right shoulder 
pain.  For example, in June 1979 he was seen for bilateral 
shoulder pain diagnosed as tendonitis.  In August 1985 he was 
seen for a complaint of right shoulder pain for three weeks.  
In September 1985 he was seen for a follow-up.  He had no 
significant problems, but there was slight crepitus.  The 
Board granted service connection for arthritis of the right 
shoulder in a decision in February 1998.  Subsequently, the 
RO rated the veteran's disability as noncompensable effective 
June 1, 1994.

A VA joints examination was conducted in September 1994.  The 
examiner noted that the veteran is right handed.  Upon 
examination, the right shoulder had 180 degrees of flexion 
and abduction, 90 degrees of internal rotation and 100 
degrees of external rotation.  He had pain in the area of the 
AC joint on external rotation and there was tenderness to 
palpitation over the AC joint.

The April 1998 VA examination noted that, on examination, the 
right shoulder had 165 degrees of flexion, 167 degrees of 
abduction, 68 degrees of external rotation and 74 degrees of 
internal rotation.  He was diagnosed with degenerative joint 
disease with minimal loss of function due to pain.

During the hearing held in April 2000, the veteran testified 
that his right shoulder bothered him sometimes when he tried 
to rotate it or reach up high.  He reported that it bothered 
him when he went fishing.  He also stated that sometimes when 
he wanted to lift something heavy he could not pick it up.  

The March 2001 Board remand requested a VA examination of the 
veteran's right shoulder.  The examiner was to address the 
actual degrees of motion and any objective indications of 
functional impairment.  The veteran failed to report for his 
scheduled examination and did not inform the RO as to his 
reasons for not reporting.

B.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern,  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to the original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation, which is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 
(2000).  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Id.  In the absence of limitation of motion a 10 
percent rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations. Id.

Under Diagnostic Code 5201 shoulder disabilities are rated 
based on limitation of motion and whether the major arm or 
minor arm is affected.  A 20 percent rating is warranted if 
the motion of either arm is limited to shoulder level.  A 30 
percent rating is warranted if motion of the major arm is 
limited to midway between the side and shoulder level.  
Limitation of motion for the minor arm to midway between the 
side and shoulder level would result in a 20 percent rating.  
A 40 percent rating is warranted if motion of the major arm 
is limited to 25 degrees from the side.  Limitation of motion 
for the minor arm to 25 degrees from the side warrants a 30 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2000).

C.  Analysis

The VA examination conducted in April 1998 indicates that the 
veteran is experiencing minimal loss of motion due to pain.  
38 C.F.R. § 4.59.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  Accordingly, under 
Diagnostic Code 5003, a rating of 10 percent is assigned due 
to limitation of motion in a major joint, the right shoulder.  
A 20 percent rating is not warranted under Diagnostic Code 
5003 as only one joint is currently service-connected for 
arthritis.

The Board further finds that a rating higher than 10 percent 
is not warranted based on the severity of the limitation of 
motion.  The September 1994 VA examination noted that the 
veteran is right handed.  Therefore, his current shoulder 
disability is in the major shoulder.  A 20 percent rating 
under Diagnostic Code 5201 is not warranted because the 
veteran has only minimal loss of function in his shoulder and 
can raise his arm above shoulder level.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected disability.  

The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  The Board notes that the disability 
has not required frequent hospitalizations, and there is no 
evidence of marked interference with employment.  The veteran 
testified that he is a student, and did not report that the 
shoulder disorder caused any significant interference with 
that pursuit.  Therefore, referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996). 


ORDER

1.  Service connection for enlargement of the left ventricle 
is granted.

2.  Service connection for hearing loss in the right ear is 
denied.

3.  Service connection for hearing loss in the left ear is 
granted.

4.  Service connection for a bilateral knee disability is 
denied.


5.  Entitlement to an initial rating of 10 percent for 
arthritis of the right shoulder is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

